Citation Nr: 1428178	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-02 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased disability rating evaluated as 50 percent effective June 29, 2007, 60 percent effective February 24, 2012, and 80 percent effective February 5, 2013.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and the Appellant's Spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to September 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2008 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2013, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in July 2013 and remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In a January 2014 statement, the Veteran alleged that his September 2007 VA Audio Examination was deficient.  He wrote that the audio examiner did not follow 38 C.F.R. § 4.85 (2013), Evaluations of Hearing Impairment, and the VA Disability Examination Guidelines for Audio Examinations.  The Veteran stated that the audio examiner had him take the test wearing his hearing aids.  In his April 2009 Notice of Disagreement, the Veteran alleged that the audio examiner was not objective in giving him his examination.  He stated that the examiner changed his pre-examination answers on the worksheet to "what the VA wants to hear," after not receiving the results she expected from him when performing the speech reception and discrimination test.  

Additionally, in his January 2014 statement, the Veteran alleged that his February 2012 audio examination was also deficient.  The Veteran alleged that the examiner applied incorrect test parameters.  According to the Veteran, a factor for the lower hearing impairment rate percentage was the VA's higher presentation (dBH) level for the speech discrimination evaluation.  According to the Veteran, the regulations stipulate that the dBH should be 65dBH for both the right and left ears.  On the examination report, it notes that during the examination, the right ear was tested at 80dBH and the left ear at 90dBH.  The Veteran also stated that variables in how the examiner speaks can affect scores, which is why the VA audiogram evaluation states "not adequate for rating purposes."

Finally, the Board notes that in the January 2014 Rating Decision, the RO stated that the November 2013 audio examination: 

yielded results which were consistent in decibel loss thresholds to previous findings, but speech discrimination scores which were considerably better, particularly in the right ear... because these test results are so markedly different from the several preceding years, we do not consider them to be demonstrative of sustained improvement.  We have therefore chosen to utilize the other tests for purposes of [evaluating] your condition; those tests portray a gradual increase in hearing loss over the time span at issue and are most consistent with preponderance of the objective evidence available for review in this case.

The only audio examination that does not seem to contain errors is the private February 2013 audio examination which found that based on the Veteran's disability, an evaluation of 80 percent was warranted.  

Because there appear to be errors and inadequacies in the Veteran's other audio examinations, a retrospective examination is necessary to determine the Veteran's hearing loss disability.  Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted.).  

At his March 2013 Travel Board hearing, the Veteran testified that he left his job because of his hearing disability.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the issue of a TDIU is considered "part and parcel" of an increased rating claim where evidence of unemployability is submitted during the course of an appeal.  Because the Veteran's most recent November 2013 VA audio examination was found to be "markedly different" from previous examinations, a new VA examination is necessary to evaluate the Veteran's claim of entitlement to a TDIU. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for his hearing disability, to include:

a. All VA treatment audiological and audiometric graph evidence, if available;

b. All transcripts of the Veteran's VA audio examinations in September 2007 and February 2012, if available;

c. The QTC customer survey card the Veteran filled out after his September 2007 audio examination, if available;

d. Any VA administrative records of the February 2, 2008 and February 4, 2008 calls the Veteran received regarding the Veteran's audio evaluation at the Highline Medical Center in Tukwila, WA;

e. Private treatment records from Hearing Health Services, K. J., Au.D., Dr. J. R. W., M.D., and the Hawaii Ear, Nose and Throat Group, LTD.

All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Afterwards, the Veteran should be scheduled for a VA audiological examination to assess the current level of severity of his hearing loss disability.  The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner should perform all indicated tests and studies and report all clinical findings in detail.  The examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

a. The examiner should also review the Veteran's entire medical history and provide a retrospective opinion as to the severity of the Veterans service-connected hearing loss disability throughout the entire appellate period.  

b. The examiner is requested to comment on whether the Veteran's September 2007 audio examination comports with the guidelines set forth in the Evaluations of Hearing Impairment, and the VA Disability Examination Guidelines for Audio Examinations, to include any transcripts of the audio examination, if available.  

i. Specifically, the examiner is requested to provide a definitive opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran wore hearing aids during the audio examination.  Please provide any reasoning as to what was in the report that led to this conclusion;

ii. If the examiner determines that it is at least as likely as not that the Veteran was wearing hearing aids during the audio examination, the examiner is requested to comment on how this would have affected the results;

iii. The examiner is also requested to provide a definitive opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the audio examiner was not objective in giving the Veteran his examination.  Please provide any reasoning as to what was in the report that led to this conclusion;  

c. The examiner is requested to comment on whether the Veteran's February 2012 audio examination comports with the guidelines set forth in the Evaluations of Hearing Impairment, and the VA Disability Examination Guidelines for Audio Examinations, to include any transcripts of the audio examination, if available.

i. The examiner is requested to clarify if the Veteran's audio examination violated the Evaluations of Hearing Impairment, and the VA Disability Examination Guidelines for Audio Examinations because the Veteran's audio examination was administered  with the right ear tested at 80dBH and the left ear tested at 90dBH, rather than at 65dBH;

ii. The examiner is also requested to comment on what impact, if any, the audiogram that evaluated the Veteran's hearing loss was for hearing aid evaluations and fittings to specific patient needs and not for rating purposes and actually stated on the examination "not adequate for ratings purposes;"

The complete rationale for any opinion expressed should be provided.

3. Schedule the Veteran for an appropriate VA examination to assess his employability.  The examiner should review the claims folder, take a detailed history regarding the Veteran's employment, education, and vocational attainment, and examine the Veteran.  The examiner should provide findings that take into account all functional impairments due to his service-connected disabilities.  

The examiner is requested to provide a definitive opinion as to whether it is at least as likely as not that the Veteran's service-connected disability renders him unable to secure or follow substantially gainful employment.  The opinion should take into account the Veteran's employment history, and his educational and vocational attainment.

4. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

5. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues. An appropriate period of time should be allowed for response by the Veteran. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

